FILED
                             NOT FOR PUBLICATION                             MAR 14 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HIFIG KILZI-MARDIK,                              No. 08-72280

               Petitioner,                       Agency No. A078-928-423

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Hifig Kilzi-Mardik, a native of Lebanon and citizen of Venezuela, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the

petition for review.

      We reject Kilzi-Mardik’s contention that he suffered harm on account of his

ethnicity and membership in a particular social group. Substantial evidence

supports the agency’s finding that he failed to demonstrate a nexus between past or

feared future harm and a protected ground. See Gormley v. Ashcroft, 364 F.3d

1172, 1177 (9th Cir. 2004) (petitioner presented no evidence he was victimized on

account of his race as opposed to the perpetrators’ “observation that he carried a

cell phone and a watch”); Li v. INS, 92 F.3d 985, 987 (9th Cir. 1996) (individuals

with “low economic status” are not a particular social group). Accordingly, Kilzi-

Mardik’s asylum and withholding of removal claims fail. See Ochoa v. Gonzales,

406 F.3d 1166, 1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72280